Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remark entered on October 11, 2021.
Claims 1-20 are pending in the instant application.

Response to Arguments
Applicant's remarks filed 10/11/2021, page 10, regarding the objection to the Abstract have been fully considered, and are persuasive. The objection is withdrawn.

Applicant's remarks filed 10/11/2021, pages 10-12, regarding the rejection of claim 1, and similarly claims 9 & 20 under 35 U.S.C. § 102(a)(1) have been fully considered, but they are not persuasive.
The Applicant first alleges that Zhao is silent regarding the limitation, “in response to receiving a sample block in a reference picture, mapping a boundary sample of the sample block to a mapped coordinate outside the sample block.” 
The Examiner respectfully disagrees because Zhao discloses these limitations. In Paragraphs [0064]-[0069], [0079]-[0080], [0094], [0105], Zhao discloses of receiving TB 42, which is shown in Fig. 3A to contain various pixels, and thus reads as a sample block within the reference picture. Additionally, Fig. 3A illustrates the coordinates of various pixels of TB 32 as well as the coordinates of the previously-reconstructed neighboring pixels that read upon as mapped coordinates outside of sample block TB 42, wherein the term “mapping” is broadly interpreted as, “the act or process of making a map.” Thus, the Examiner notes that the coordinates or positions of the boundary samples shown in TB42, P0,0, P1,0,…P3,0 and P0,0, P0,1,…P0,3, are mapped in relation to the coordinates labeled upon the previously-reconstructed neighbor pixels that signify their positions. Furthermore, Fig. 3B illustrates mathematical formulae illustrating hypothesis reconstruction and prediction techniques, showing the “mapping” or “assigning of elements in a mathematical correspondence,” wherein the boundary sample coordinates P0,0, P1,0,…P3,0 and P0,0, P0,1,…P0,3 are each respectively assigned to (2Px,1 – Px,2) and (2P1,y – P2,y), for both elements x and y starting from 0 to the upper limit of 3 in the summation equations. Therefore, Zhao discloses the limitation of wherein, “in response to receiving a sample block in a reference picture, mapping a boundary sample of the sample block to a mapped coordinate outside the sample block.” 
The Applicant then alleges that Zhao is silent regarding the limitation, “in a/the reference picture.” 
The Examiner respectfully disagrees. First, the Examiner broadly and reasonably interprets the “reference picture,” as a picture being referred to or discussed about, and then uses the picture being decoded containing TB 42 as discussed in Paragraphs [0079]-[0080] to read on this claim limitation. Furthermore, it is noted that the features upon which Applicant relies (i.e., A “reference picture” is “a picture previously encoded and reconstructed.” Specification, [0036], see also [0065]. Moreover, Applicant’s specification distinguishes a reference picture from a picture being encoded (which the specification refers to as a “current picture” or a “target picture.”). /d. at [0036].) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Applicant lastly argues that Zhao fails to disclose, “determining a gradient based on the reference sample,” and alleges that Zhao is silent regarding, “a reference sample” “in the reference picture.” 
The Examiner respectfully disagrees. As discussed above, in Paragraphs [0064]-[0069], [0079]-[0080], [0094], [0105], Zhao discloses of coordinates of the previously-reconstructed neighboring pixels that read upon as reference samples within the reference picture. Then, as discussed in Paragraphs [0064]-[0069] & [0115], Fig. 3A, the cost function is determined by measuring the difference between previously-reconstructed neighbor pixels as reference sample and currently reconstructed samples, and furthermore that measured difference is referred to as a “gradient.” Thus, Zhao discloses of, “determining a gradient based on the reference sample.”
Therefore the rejection of claims 1, 9 & 20 under 35 USC 102(a)(1) is maintained.

Applicant's remarks filed 10/11/2021, pages 13-14, regarding the rejection of claim 3, and similarly claim 11 under 35 U.S.C. § 102(a)(1) have been fully considered, but they are not persuasive.
The Applicant alleges that Zhao does not disclose the limitations of, “copying values of the plurality of boundary samples to a plurality of positions having the plurality of mapped coordinate.”
The Examiner respectfully disagrees. Examiner interprets the plurality of boundary samples already having the plurality of mapped coordinate as recited in claim 1, and furthermore the coordinates or positions of the boundary samples shown in Fig. 3A, TB42 contains coordinates P0,0, P1,0,…P3,0 and P0,0, P0,1,…P0,3, are mapped in relation to the coordinates labeled upon the previously-reconstructed neighbor pixels that signify their positions. Then in Paragraphs [0156], [0175], [0179], [0184], Zhao discloses of intra prediction, wherein intra-prediction involves copying boundary pixel values along certain directions within the sample block, and thus copies the boundary pixel values predicted by intra prediction to a plurality of positions within the sample block. Therefore Zhao discloses of, “copying values of the plurality of boundary samples to a plurality of positions having the plurality of mapped coordinate.”
 Therefore the rejection of claims 3 & 11 under 35 USC 102(a)(1) is maintained.

Applicant's remarks filed 10/11/2021, page 14, regarding the rejection of claim 5, and similarly claim 13 under 35 U.S.C. § 102(a)(1) have been fully considered, but they are not persuasive.
The Applicant first alleges that Zhao does not disclose, “in a/the reference picture.” 
The Examiner respectfully disagrees. First, the Examiner broadly and reasonably interprets the “reference picture,” as a picture being referred to or discussed about, and then uses the picture being decoded containing TB 42 as discussed in Paragraphs [0079]-[0080] to read on this claim limitation. Furthermore, it is noted that the features upon which Applicant relies (i.e., A “reference picture” is “a picture previously encoded and reconstructed.” Specification, [0036], see also [0065]. Moreover, Applicant’s specification distinguishes a reference picture from a picture being encoded (which the specification refers to as a “current picture” or a “target picture.”). /d. at [0036].) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Applicant then alleges that Zhao does not disclose the limitations of, “determining a scaling factor using a dimension of the reference picture and a dimension of a target picture; and determining a step size using the scaling factor.”
The Examiner respectfully disagrees. In Paragraphs [0157]-[0161], [0209], [0215], [0226], Fig. 3A, Zhao discloses of determining the scaling factor f(x,y) by dequantizing the transform coefficient, wherein x and y read as dimensions of the reference picture and target picture, respectively. Then, using the scaling factor f(x,y),  applying the absolute value function |f(x,y)’|, that determines the step size. Therefore Zhao discloses “determining a scaling factor using a dimension of the reference picture and a dimension of a target picture; and determining a step size using the scaling factor.”
Therefore the rejection of claims 5 & 13 under 35 USC 102(a)(1) is maintained.

Applicant’s arguments 10/1/2020, page 15-16 with respect to the rejection of claims 2, 4, 8, 10, 12 & 16 under 35 U.S.C. § 102(a)(1) have been fully considered, but they are not persuasive. 
Applicant relies on the patentability of the claims from which these claims depend to traverse the rejection without prejudice to any further basis for patentability of these claims based on the additional elements recited. 
 Examiner cannot concur with the Applicant because Zhao discloses independent claims 1 & 9. Thus, claims 2, 4, 8, 10, 12 & 16 are also rejected for the similar reasons as outlined below. 

Applicant's remarks filed 10/11/2021, page 15-16, regarding the rejection of claim 6, and similarly claim 14 under 35 U.S.C. § 103 have been fully considered, but they are not persuasive.
The Applicant alleges that Chen does not teach, “determining whether the mapped coordinate is outside a predetermined block enclosing the sample block.” 
The Examiner respectfully disagrees. First, the Examiner notes that by the video coder determining (x,y) coordinates for surrounding samples, the video coder has already made the determination that the surrounding samples with mapped coordinates are outside of the current block, reading on as the predetermined block enclosing the sample block, and knows which samples are within the current block and which ones are not within the current block. Furthermore, the Examiner reads, “whether” as a conjunction merely used to introduce a single alternative, in this case, the mapped coordinate is outside a predetermined block enclosing the sample block. And therefore, Chen discloses “determining whether the mapped coordinate is outside a predetermined block enclosing the sample block.”
Therefore the rejection of claims 6 & 14 under 35 USC 103 is maintained.

Applicant's remarks filed 10/11/2021, page 16 regarding the rejection of claim 17, under 35 U.S.C. § 103 have been fully considered, but they are not persuasive.
The Applicant alleges that Zhao does not teach, “in a/the reference picture,” and alleges that the, “current block,” taught in Auwera contradicts the “sample block being in a reference picture.” 
The Examiner respectfully disagrees. First, the Examiner broadly and reasonably interprets the “reference picture,” as a picture being referred to or discussed about, and then uses the picture being decoded containing TB 42 as discussed in Paragraphs [0079]-[0080] to read on this claim limitation. Furthermore, it is noted that the features upon which Applicant relies (i.e., A “reference picture” is “a picture previously encoded and reconstructed.” Specification, [0036], see also [0065]. Moreover, Applicant’s specification distinguishes a reference picture from a picture being encoded (which the specification refers to as a “current picture” or a “target picture.”). /d. at [0036].) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Lastly, the Examiner relies upon Auwera to teach the concept of determining “differences,” as discussed above, or gradients between boundary samples within a block as discussed in Paragraph [0005], [0080], [0105], [0130], wherein mathematical boundary relationships, that include gradient difference calculations between the boundary of a current block, reading on as sample block in a reference picture, and pixel values of the current block, reading on as non-boundary samples. Such a known feature in video coding, and can be applied to a known processor to yield a predictable result of determining gradients between boundary and non-boundary samples within a block to determine whether to apply secondary boundary filtering during intra-prediction coding of video data to improve BD-rate performance as Auwera discusses in Paragraph [0027]. Furthermore, it is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Therefore the rejection of claim 17 under 35 USC 103 is maintained.

Applicant’s arguments 10/11/2020, page 15-16 with respect to the rejection of claims 6-7, 14-15 & 17-19 under 35 U.S.C. § 103 have been fully considered, but they are not persuasive. 
Applicant relies on the patentability of the claims from which these claims depend to traverse the rejection without prejudice to any further basis for patentability of these claims based on the additional elements recited. 
 Examiner cannot concur with the Applicant because Zhao discloses independent claims 1 & 9, and the combination of Zhao and Auwera teaches independent claim 17 as outlined below. Thus, claims 6-7, 14-15 & 17-19 are also rejected for the similar reasons as outlined below. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-13, 16 & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. (US 2018/0176563 A1) (hereinafter Zhao).

Regarding claim 1, Zhao discloses a non-transitory computer-readable medium storing a set of instructions that is executable by at least one processor of an apparatus to cause the apparatus to perform a method [Paragraph [0042]-[0045] & [0346]-[0347], non-transitory computer-readable medium executing instructions in hardware using one or more processors], the method comprising:
in response to receiving a sample block in a reference picture, mapping a boundary sample of the sample block to a mapped coordinate outside the sample block [Paragraph [0064]-[0069], [0079]-[0080], [0094], [0105], Fig. 3A, Receiving TB 42, as sample block, with coordinates of various pixels including boundary samples, mapped to outside previously reconstructed samples outside of sample block];
determining, in the reference picture, a reference sample including the mapped coordinate [Paragraph [0064]-[0069], [0079]-[0080], [0094], [0105], Fig. 3A, Determining previously reconstructed samples outside of sample block as including mapped coordinates];
determining a gradient based on the reference sample [Paragraph [0064]-[0069] & [0115], Fig. 3A, Cost function, as determining gradient, by measuring spatial discontinuity between previously-reconstructed neighbor pixels (reference sample) and currently-tested reconstructed block]; and
refining, based on the gradient, the sample block for prediction [Paragraph [0064]-[0069], [0115]-[0120] & [0218]-[0221], Fig. 3A, Using cost to determine second order pixel value difference, or gradient, and refine prediction by using same prediction samples to produce candidate residual samples].

Regarding claim 2, Zhao discloses the non-transitory computer-readable medium of claim 1, and further discloses wherein the set of instructions that is executable by the at least one processor of the apparatus causes the apparatus to further perform:
mapping a plurality of boundary samples of the sample block to a plurality of mapped coordinates enclosing the sample block [Paragraph [0064]-[0069], [0079]-[0080], [0094], [0105], Fig. 3A, Receiving TB 42, as sample block, with coordinates of various pixels including boundary samples, mapped to outside previously reconstructed samples outside of, and enclosing, sample block];
determining a plurality of reference samples having the plurality of mapped coordinates [Paragraph [0064]-[0069], [0079]-[0080], [0094], [0105], Fig. 3A, Determining previously reconstructed samples outside of sample block each including mapped coordinates];
determining a plurality of gradients based on the plurality of reference samples [Paragraph [0064]-[0069] & [0115], Fig. 3A, Cost function, as determining gradient, by measuring spatial discontinuity between previously-reconstructed neighbor pixels (reference samples) and samples in currently-tested reconstructed block]; and
refining, based on the plurality of gradients, the sample block for prediction [Paragraph [0064]-[0069], [0115]-[0120] & [0218]-[0221], Fig. 3A, Using cost to determine second order pixel value difference, or gradient, and refine prediction by using same prediction samples to produce candidate residual samples].

Regarding claim 3, Zhao discloses the non-transitory computer-readable medium of claim 2, and further discloses wherein determining the plurality of reference samples having the plurality of mapped coordinates [Paragraph [0064]-[0069], [0079]-[0080], [0094], [0105], Fig. 3A, Determining previously reconstructed samples outside of sample block each including mapped coordinates] comprises:
determining the plurality of reference samples by copying values of the plurality of boundary samples to a plurality of positions having the plurality of mapped coordinate, wherein each of the plurality of boundary samples corresponds to at least one of the plurality of positions [Paragraphs [0114]-[0118], [0156], [0175], [0179], [0184], Fig. 3A, Using second order gradient information between neighboring residual samples and boundary-interfacing residual samples, a partial subset of allowed intra prediction directions is pre-selected and map to each allowed intra prediction direction, and applies interpolation process to derive value of the fractional position].

Regarding claim 4, Zhao discloses the non-transitory computer-readable medium of claim 3, and further discloses wherein the plurality of positions forms a rectangle enclosing the sample block [Paragraphs [0051], [0054], [0114]-[0118], [0121], [0177], Fig. 3A, Prediction block may be rectangular, with second order gradient information between neighboring residual samples, as comprising plurality of positions enclosing the boundary-interfacing residual samples being calculated].

Regarding claim 5, Zhao discloses the non-transitory computer-readable medium of claim 1, and further discloses wherein mapping the boundary sample to the mapped coordinate comprises:
determining a scaling factor using a dimension of the reference picture and a dimension of a target picture [Paragraphs [0157]-[0161], [0209], [0215], [0226], Fig. 3A, Determining scaling factor f(x,y), with x being dimension of reference picture and y being dimension of target picture];
determining a step size using the scaling factor [Paragraphs [0157]-[0161], [0209], [0215], [0224]-[0226], Fig. 3A, Determining scaling factor f(x,y), and then using the scaling factor and taking absolute value of scaling factor |f(x,y)’|, to determine step size];
mapping the boundary sample to a position outside the sample block based on the step size [Paragraphs [0064]-[0069], [0079]-[0080], [0094], [0105], [0110], [0114]-[0118], [0130], [0171], [0178], [0191], Fig. 3A, Using step size |f(x,y)’|, and then receiving TB 42, as sample block, with coordinates of various pixels including boundary samples, mapped to outside previously reconstructed samples]; and
determining the mapped coordinate as a coordinate in the reference picture having an integer coordinate nearest to the position [Paragraph [0064]-[0069], [0079]-[0080], [0094], [0105], Fig. 3A, Determining previously reconstructed samples outside of sample block each including mapped integer coordinates].

Regarding claim 8, Zhao discloses the non-transitory computer-readable medium of claim 1, and further discloses wherein the sample block is a luma block or a chroma block [Paragraph [0048]-[0054], Samples are luma samples].

Regarding claim 9, apparatus claim 9 is drawn to the apparatus using/performing the same method as claimed in non-transitory computer-readable claim 1. Therefore apparatus claim 9 corresponds to non-transitory computer-readable claim 1, and is rejected for the same rationale as used above.
Furthermore, Zhao discloses a memory configured to store a set of instructions; and one or more processors communicatively coupled to the memory and configured to execute the set of instructions [Paragraph [0042]-[0045] & [0346]-[0347], non-transitory computer-readable medium executing instructions in hardware using one or more processors].

Regarding claims (10-13 & 16), apparatus claims (10-13 & 16) are drawn to the apparatus using/performing the same method as claimed in non-transitory computer-readable claims (2-5 & 8). Therefore apparatus claim (10-13 & 16) corresponds to non-transitory computer-readable claims (2-5 & 8), and are rejected for the same rationale as used above.

Regarding claim 20, computer-implemented method claim 20 corresponds to the same method performed by non-transitory computer-readable medium claim 1. Computer-implemented method claim 20 therefore corresponds to non-transitory computer-readable medium claim1, and is also rejected for the same rationale as discussed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 & 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 2018/0176563 A1) (hereinafter Zhao) in view of Chen et al. (US 2015/0382009 A1) (hereinafter Chen).

Regarding claim 6, Zhao discloses the non-transitory computer-readable medium of claim 5, and is analyzed as previously discussed with respect to the claim.
However, Zhao does not disclose the particulars of claim 6.
Chen teaches wherein the set of instructions that is executable by the at least one processor of the apparatus [Paragraph [0059], Processor executing instructions] causes the apparatus to further perform:
determining whether the mapped coordinate is outside a predetermined block enclosing the sample block [Paragraph [0041], Determining (x,y) coordinates of surrounding samples, as outside predetermined block];
based on a determination that the mapped coordinate is outside the predetermined block, determining a clipped coordinate as an integer coordinate nearest to the mapped coordinate and within the predetermined block; and updating the mapped coordinate as the clipped coordinate [Paragraph [0041]-[0042] & [0220]-[0223], Determining value of sample at sub-integer positions using clipping operations to determine x and y coordinates of the surrounding samples at full-integer positions using bi-linear interpolation filter to interpolate clipped sub-integer samples].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zhao to incorporate clipping operations provided in Chen as above, to ensure samples remain in an applicable range (Chen, Paragraph [0039]).

Regarding claim 7, Zhao and Chen disclose the non-transitory computer-readable medium of claim 6, and are analyzed as previously discussed with respect to the claim.
Furthermore, Chen teaches wherein the set of instructions that is executable by the at least one processor of the apparatus causes the apparatus to further perform:
determining the predetermined block based on a number of taps of an interpolation filter for interpolating a sample in the reference picture having a non-integer coordinate [Paragraph [0041]-[0042], [0129] & [0220]-[0223], Determining value of sample at sub-integer positions using bi-linear interpolation filter to interpolate clipped sub-integer samples, wherein number of taps of a filter corresponds to the number of samples used to determine an output value of the filter].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zhao to incorporate clipping operations provided in Chen as above, to ensure samples remain in an applicable range (Chen, Paragraph [0039]).

Regarding claims (14-15), apparatus claims (14-15) are drawn to the apparatus using/performing the same method as claimed in non-transitory computer-readable claims (6-7). Therefore apparatus claim (14-15) corresponds to non-transitory computer-readable claims (6-7), and are rejected for the same reasons of obviousness as used above.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 2018/0176563 A1) (hereinafter Zhao) in view of Auwera et al. (US 2016/0191951 A1) (hereinafter Auwera).

Regarding claim 17, Zhao discloses a non-transitory computer-readable medium storing a set of instructions that is executable by at least one processor of an apparatus to cause the apparatus to perform a method [Paragraph [0042]-[0045], non-transitory computer-readable medium executing instructions in hardware using one or more processors], the method comprising:
in response to receiving a sample block in a reference picture, determining a gradient associated with a boundary sample of the sample block [Paragraph [0064]-[0069], [0079]-[0080], [0094], [0105], Fig. 3A, Receiving TB 42, as sample block, with coordinates of various pixels including boundary samples, mapped to outside previously reconstructed samples outside of sample block];
determining a boundary gradient associated with a boundary sample of the sample block as the gradient associated with the boundary sample [Paragraph [0064]-[0069], [0079]-[0080], [0094], [0105], Fig. 3A, Determining previously reconstructed samples outside of sample block as including mapped coordinates]; and
refining, based on the boundary gradient, the sample block for prediction [Paragraph [0064]-[0069], [0115]-[0120] & [0218]-[0221], Fig. 3A, Using cost to determine second order pixel value difference, or gradient, and refine prediction by using same prediction samples to produce candidate residual samples].
However, Zhao does not explicitly disclose determining a gradient associated with a non-boundary sample of the sample block; and
determining a boundary gradient associated with a boundary sample of the sample block as the gradient associated with the non-boundary sample.
Auwera teaches determining a gradient associated with a non-boundary sample of the sample block; and determining a boundary gradient associated with a boundary sample of the sample block as the gradient associated with the non-boundary sample [Paragraph [0005], [0080], [0105], [0130], Mathematical boundary relationships, including gradient difference calculations between boundary of a current block and pixel values of the current block, as non-boundary samples].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory computer-readable medium of Zhao to incorporate secondary boundary filtering provided in Auwera as above, to determine whether to apply secondary boundary filtering during intra-prediction coding of video data to improve BD-rate performance (Auwera, Paragraph [0027]).

Regarding claim 18, Zhao and Auwera disclose the non-transitory computer-readable medium of claim 17, and are analyzed as previously discussed with respect to the claim. 
Furthermore, Zhao discloses wherein the set of instructions that is executable by the at least one processor of the apparatus causes the apparatus to further perform:
determining a plurality of gradients associated with a plurality of boundary samples of the sample block; determining a plurality of boundary gradients associated with a plurality of boundary samples of the sample block as the plurality of gradients [Paragraph [0064]-[0069] & [0115], Fig. 3A, Cost function, as determining gradient, by measuring spatial discontinuity between previously-reconstructed neighbor pixels (reference samples) and samples in currently-tested reconstructed block]; and
refining, based on the plurality of gradients, the sample block for prediction [Paragraph [0064]-[0069], [0115]-[0120] & [0218]-[0221], Fig. 3A, Using cost to determine second order pixel value difference, or gradient, and refine prediction by using same prediction samples to produce candidate residual samples].
However, Zhao does not explicitly disclose determining a plurality of gradients associated with a plurality of non-boundary samples of the sample block.
Auwera teaches determining a plurality of gradients associated with a plurality of non-boundary samples of the sample block [Paragraph [0005], [0080], [0105], [0130], Mathematical boundary relationships, including gradient difference calculations between boundary of a current block and pixel values of the current block, as non-boundary samples].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory computer-readable medium of Zhao to incorporate secondary boundary filtering provided in Auwera as above, to determine whether to apply secondary boundary filtering during intra-prediction coding of video data to improve BD-rate performance (Auwera, Paragraph [0027]).

Regarding claim 19, Zhao and Auwera disclose the non-transitory computer-readable medium of claim 18, and are analyzed as previously discussed with respect to the claim. 
Furthermore, Zhao discloses wherein the plurality of boundary samples forms a rectangle enclosing the plurality of non-boundary samples [Paragraphs [0051], [0054], [0114]-[0118], [0121], [0177], Fig. 3A, Prediction block may be rectangular, with second order gradient information between neighboring residual samples, as comprising plurality of positions enclosing the boundary-interfacing residual samples being calculated].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL CHANG/Examiner, Art Unit 2487